            Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 1 of 36




 1                                                                    The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   SEAN WILSON, individually and on behalf of
     all others similarly situated,
10                                                          Case No. 3:18-cv-05276-RBL
                                Plaintiff,
11                                                          DECLARATION OF ANTON
            v.                                              GAUFFIN IN SUPPORT OF
12                                                          HUUUGE, INC.’S OPPOSITION
     HUUUGE, INC., a Delaware corporation,                  TO PLAINTIFF’S MOTION FOR
13                                                          TEMPORARY RESTRAINING
                                Defendant.                  ORDER
14

15   I, ANTON GAUFFIN, declare the following:

16          1.      I am the Chief Executive Officer of Huuuge, Inc. (“Huuuge”). My

17   responsibilities as Chief Executive Officer include overseeing Huuuge’s legal team and

18   approving changes to legal agreements. I make this declaration based on personal knowledge

19   and could testify competently as to the facts set forth below.

20          2.      Huuuge’s video games include social games that entertain players with a variety

21   of animated, virtual slots games. The games are free to download, free to play, and never result

22   in monetary prizes. Because players receive free virtual chips in a variety of ways, they need

23   not purchase any virtual chips to play. Players first receive free chips when they download the

24   app. Thereafter, players can obtain additional free chips. In Huuuge Casino, the app allegedly

25   used by Plaintiff, players can obtain additional free virtual chips every day by opening the app.

26   Players may also receive additional free chips by participating in free promotional offers.

27
     DECL OF ANTON GAUFFIN ISO OPPOSITION TO
     PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING                                Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
     ORDER (3:18-cv-05276-RBL) - 1                                                    Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 2 of 36




 1          3.      Huuuge’s games never award monetary winnings or real-world prizes. Players

 2   cannot “cash out” their virtual chips; the virtual chips have no value. Although the games can

 3   be played for free, Huuuge’s games, like many app-based games, allow players to buy more

 4   chips. But the player purchases knowing virtual chips can be obtained for free, cannot be used

 5   outside the game, and cannot be converted to money or anything else of value.

 6          4.      Huuuge’s Terms of Use apply to all players of Huuuge Casino. Periodically,

 7   Huuuge makes changes to its Terms of Use. After receiving the Ninth Circuit’s December 20,

 8   2019 ruling on the unenforceability of Huuuge’s arbitration agreement, Huuuge worked to

 9   update its terms of use and privacy policy.

10          5.      On March 16, 2020, Huuuge implemented an updated version of its Terms of

11   Use and disseminated an in-app overlay, or “pop-up” to a subset of its users. The timing of the

12   implementation and testing of the updated Terms of Use and Pop-Up had nothing to do with the

13   novel coronavirus.

14          6.      Attached as Exhibit A is a true and correct copy of Huuuge’s Terms of Use.

15          7.      Attached as Exhibit B is a true and correct copy of the March 16, 2020 pop-up.

16          8.      Huuuge routinely communicates with its customers. For example, including

17   since before this litigation began, Huuuge sends push notifications to users’ mobile devices and

18   updates its Facebook pages with posts and comments. Huuuge has provided customers a link

19   to the prior version of its terms of use on its website, on the Apple App Store, within the app.

20   As another example, in May 2018, Huuuge implemented a pop-up message to inform certain

21   users of information relevant to the General Data Protection Regulation (“GDPR”).

22          I declare under penalty of perjury, under the laws of the United States, that the

23   foregoing is true and correct.

24
     //
25

26   //

27
     DECL OF ANTON GAUFFIN ISO OPPOSITION TO
     PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING                               Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     ORDER (3:18-cv-05276-RBL) - 2                                                   Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
DocuSign Envelope ID: DFBEEC44-9434-4966-8468-46BF8902EAB8
                       Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 3 of 36




        1              EXECUTED this 27 day of March, 2020.

        2
        3                                                    By:____________________________
                                                                Chief Executive Officer
        4                                                       Huuuge, Inc.
        5
        6
        7
        8
        9
       10

       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
              DECL OF ANTON GAUFFIN ISO OPPOSITION TO
              PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING                       Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
              ORDER (3:18-cv-05276-RBL) - 3                                           Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 4 of 36




 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on this day I electronically filed the foregoing with the Clerk of the

 3   Court using the CM/ECF system which will send notification of such filing to all counsel of

 4   record.

 5             DATED this 30th day of March, 2020.

 6
                                                      s/ Jaime Drozd Allen
 7                                                    Jaime Drozd Allen, WSBA #35742
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                    Davis Wright Tremaine LLP
     CERTIFICATE OF SERVICE – 1                                                        920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 5 of 36
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 6 of 36

     HuulIGE                                     GAMES     ABOUT US       CAREERS       PUBLISHING        CONTACT                PLAYER SUPPORT




                Terms of use


                 Introduction                                    Introduction
                 Modifications To These Terms Of Use

                 Governing Law and Binding                       We welcome you to use the services of HUUUGE, Inc. and its affiliates
                 Arbitration
                                                                 ("HUUUGE, "we", "us", "our"). We provide mobile and online services,
                 Eligibility                                     including but not limited to HUUUGE game applications (the "Game(s)"),
                 Purchases; Game Currency                        and the related website located at www.huuugegames.com and its

                 Third Party Material                            subdomains (the "Site"), (the Games, the Site and other products, mobile

                 Intellectual Property                           applications, services and websites provided by us collectively, the

                 License Terms                                   "Service").

                 User Content
                                                                 THESE TERMS OF USE CONTAIN A BINDING ARBITRATION CLAUSE
                 Prohibited Activities
                                                                 AND CLASS WAIVER, AS FURTHER DESCRIBED BELOW.
                 Privacy And Security

                 Section dedicated to Huuuge                     PLEASE NOTE THAT THE SERVICE IS INTENDED FOR AMUSEMENT
                 Gameface
                                                                 AND ENTERTAINMENT ONLY. THE SERVICE IS NOT A LOTTERY OR A

                                                                 GAMBLING ACTIVITY AND YOU ACKNOWLEDGE AND AGREE THAT

                                                                 HUUUGE DOES NOT PROVIDE YOU WITH ANY PRIZES OF MONETARY

                                                                 VALUE.


                                                                 THE SERVICE IS NOT INTENDED FOR DISTRIBUTION TO OR USE BY

                                                                 ANY PERSON OR ENTITY IN ANY JURISDICTION OR COUNTRY WHERE

                                                                 SUCH DISTRIBUTION OR USE WOULD BE CONTRARY TO LAW OR

                                                                 REGULATION OR WHICH WOULD SUBJECT HUUUGE TO ANY

                                                                 REGISTRATION REQUIREMENT WITHIN SUCH JURISDICTION OR

                                                                 COUNTRY, AND THE USE OF THE SERVICE IS UNAUTHORIZED IN ANY

                                                                 SUCH JURISDICTION OR COUNTRY. YOU AGREE NOT TO ACCESS OR

                                                                 USE THE SERVICE IN ANY SUCH JURISDICTION OR COUNTRY. YOU

                                                                 AGREE THAT IT IS YOUR RESPONSIBILITY TO ENSURE THAT THE USE

                                                                 OF THE SERVICE IS LAWFUL IN THE JURISDICTION OR COUNTRY

                                                                 WHERE YOU ARE LOCATED.




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuougegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
Capture Um:stamp    (UTC): Thu, 26 Mar 2020 22:03:20 OMT
        timestamp (UTC):                             GMT                                                                                         1 of 29
                                                                                                                                            Page 1
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 7 of 36
                                                GAMES    ABOUT US      CAREERS         PUBLISHING        CONTACT                  PLAYER SUPPORT



                Introduction                                   OF THE SERVICE IS LAWFUL IN THE JURISDICTION OR COUNTRY

                                                               WHERE YOU ARE LOCATED.
                Modifications To These Terms Of Use

                Governing Law and Binding
                Arbitration                                    PLEASE NOTE THAT YOU ARE ONLY ALLOWED TO USE THE SERVICE IF

                                                               YOU HAVE REACHED THE AGE OF "MAJORITY" WHERE YOU LIVE.
                Eligibility

                Purchases; Game Currency
                                                               AS AN ELEMENT OF THE GAMES, YOU CAN OBTAIN VIRTUAL
                Third Party Material
                                                               CURRENCY TO PLAY THE GAME. THE GAME CURRENCY CAN BE
                Intellectual Property                          PURCHASED FOR REAL MONEY OR WON DURING GAMEPLAY, BUT IT
                License Terms                                  HAS NO CASH VALUE. YOU MAY NOT SELL, TRADE, TRANSFER, CASH
                User Content                                   OUT, REDEEM OR IN ANY OTHER WAY EXCHANGE THE VIRTUAL

                Prohibited Activities                          CURRENCY FOR REAL MONEY OR FOR ANY REAL GOODS. PLEASE

                Privacy And Security                           ALSO NOTE THAT THE GAMES DO NOT COPY ANY REAL MACHINE

                Section dedicated to Huuuge                    FROM REAL-WORLD CASINOS, SO YOU MUSTN'T EXPECT THE SAME
                Gameface
                                                               OR SIMILAR FEATURES, PARAMETERS OR RESULTS.


                                                               These Terms of Use (collectively, the "Terms") set forth the legally

                                                               binding terms and conditions which are applicable to your use of the

                                                               Service, however installed, accessed and/or used, whether via personal

                                                               computers, mobile devices or otherwise. Please be reminded that the

                                                               Terms constitute an agreement between you and us and define the rights

                                                               and responsibilities that you have with respect to the Service. It is

                                                               important that you read and understand the Terms. By downloading,

                                                               installing, accessing or using the Service (including Games) you confirm

                                                               that you have read and understood the Terms and any other documents

                                                               referred to herein, including without limitation our Privacy Policy

                                                               http://www.huilugegames.com/terms-of-use, and that you agree to be

                                                               bound by this agreement whether or not you are a registered user of any

                                                               of our Games. Consequently, if you do not accept or understand the

                                                               Terms, please do not use, download, access or register with the Service.

                                                               If you do not agree to these Terms, you are not entitled to use the Service

                                                               and you must promptly uninstall and delete all copies of any Games.


                                                               The terms "you" and "user" shall refer to all individuals and entities that

                                                               access the Service. You represent and warrant that you have the right,

                                                               authority and capacity to accept these Terms and to abide by them and

                                                               that you have fully read and understood the Terms.



Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuogegameszomiterros-of-uset
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture tk                                                                                                                                   Page2of2s)
                                                                                                                                             Page 2 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 8 of 36
                                                GAMES    ABOUT US      CAREERS          PUBLISHING        CONTACT                       PLAYER SUPPORT



                Introduction                                   authority and capacity to accept these Terms and to abide by them and

                Modifications To These Terms Of Us:            that you have fully read and understood the Terms.

                Governing Law and Binding
                Arbitration                                    In addition to these Terms, you agree to abide by any supplemental

                Eligibility                                    policies of the Service, such as policies related to specific services

                                                               (including without limitation forums, chats, contests or sweepstakes) as
                Purchases; Game Currency
                                                               well as all other operating rules, policies and procedures that may be
                Third Party Material
                                                               published from time to time on the Service, each of which is incorporated
                Intellectual Property
                                                               herein by reference.
                License Terms

                User Content

                Prohibited Activities                          Modifications To These Terms Of Use
                Privacy And Security
                                                               From time to time, we may modify or amend these Terms. If we do so, we
                Section dedicated to Huuuge
                Gameface                                       will post any such modifications or changes in the Service. You can tell

                                                               when changes have been made by referring to the "Last Updated" legend

                                                               on top of this page. Please review these Terms regularly to ensure that

                                                               you are aware of any changes. If you continue to use the Service

                                                               following such a posting of changes, you accept any such change or

                                                               modification.


                                                               If you have any questions about these Terms or our Privacy Policy, please

                                                               see our contact information in the last section of these Terms.




                                                               Governing Law and Binding Arbitration

                                                               The laws of the State of California, without regard to or application of its

                                                               conflict of law provisions, will govern these Terms. This License

                                                               Agreement and the Services will not be governed by the United Nations

                                                               Convention on Contracts for the International Sale of Goods (UNCISG), if

                                                               otherwise applicable.


                                                               BINDING ARBITRATION AND CLASS WAIVER. PLEASE READ THESE

                                                               "BINDING ARBITRATION" AND "CLASS WAIVER" PROVISIONS

                                                               CAREFULLY, BECAUSE THEY REQUIRE YOU TO ARBITRATE ALL PAST,

                                                               PRESENT, AND FUTURE DISPUTES WITH HUUUGE AND LIMIT THE
                                                               KAAKINFP               veu I (`AN CFFl< QFI IFF   CI IP   iPr-r Tr) TI-IF TFPAAC



Document title: Huuuge Games - Terms of use
Capture URL: httpalthuougogames.comtterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture tk                                                                                                                                         Page3of2s)
                                                                                                                                                   Page 3 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 9 of 36
                                                GAMES    ABOUT US       CAREERS        PUBLISHING         CONTACT                 PLAYER SUPPORT



                Introduction                                   PRESENT, AND FUTURE DISPUTES WITH HUUUGE AND LIMIT THE
                Modifications To These Terms Of Us:            MANNER IN WHICH YOU CAN SEEK RELIEF, SUBJECT TO THE TERMS

                Governing Law and Binding                      AND OPT-OUT OPTION SET FORTH BELOW. THE OPTION TO OPT-OUT IS
                Arbitration
                                                               TIME-LIMITED AS YOU MUST OPT-OUT WITHIN 30 DAYS AND DESERVES
                Eligibility
                                                               YOUR IMMEDIATE ATTENTION.
                Purchases; Game Currency

                Third Party Material                           THESE PROVISIONS GENERALLY PRECLUDE YOU FROM BRINGING ANY

                Intellectual Property                          CLASS, COLLECTIVE, OR REPRESENTATIVE ACTION AGAINST HUUUGE.

                                                               THEY ALSO PRECLUDE YOU FROM PARTICIPATING IN OR RECOVERING
                License Terms
                                                               RELIEF UNDER ANY PAST, PENDING, OR FUTURE CLASS, COLLECTIVE,
                User Content
                                                               OR REPRESENTATIVE ACTION AGAINST HUUUGE BY SOMEONE ELSE.
                Prohibited Activities
                                                               ARBITRATION PRECLUDES YOU FROM SUING IN COURT OR FROM
                Privacy And Security
                                                               HAVING A JURY TRIAL.
                Section dedicated to Huuuge
                Gameface
                                                               Scope of Arbitration Provision. You and Huuuge agree that any past,

                                                               pending, or future dispute, claim or controversy arising out of or relating

                                                               to your access to or use of any Huuuge Service or to these Terms of Use

                                                               (including without limitation any dispute concerning the breach,

                                                               enforcement, construction, validity, interpretation, enforceability, or

                                                               arbitrability of these Terms of Use) (a "Dispute") shall be determined by

                                                               arbitration.


                                                               By accepting this arbitration provision, you give up any right to participate

                                                               or obtain any relief in the following pending action: Wilson v. Huuuge, Inc.,

                                                               Case No. 3:18-cv-05276-RBL in the Western District of Washington.


                                                               Waiver of Class Relief. Whether the dispute is heard in arbitration or in

                                                               court, you agree that you and Huuuge will not commence against the

                                                               other a class action, class arbitration or other representative action or

                                                               proceeding. You and Huuuge are each waiving respective rights to

                                                               participate in a class action. By accepting this agreement, you give up

                                                               your right to participate in any past, pending or future class action or any

                                                               other consolidated or representative proceeding, including any existing

                                                               as of the date of you agreed to these terms of use.


                                                               The Arbitration and Class Waiver Provisions as adopted in these Terms

                                                               of Use do not apply to the individual who is the named plaintiff as of



Document title: Huuuge Games - Terms of use
Capture URL: https://huougiagamiaszomitermes-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Wm:stamp                                                                                                                               Page4of2)
                                                                                                                                               Page 4 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 10 of 36

     Huila                                      GAMES    ABOUT US       CAREERS        PUBLISHING         CONTACT                   PLAYER SUPPORT



                Introduction                                   The Arbitration and Class Waiver Provisions as adopted in these Terms

                                                               of Use do not apply to the individual who is the named plaintiff as of
                Modifications To These Terms Of Use
                                                               March 11, 2020 in Wilson v. Huuuge, Inc., Case No. 3:18-cv-05276-RBL in
                Governing Law and Binding
                Arbitration                                    the United States District Court for the Western District of Washington.
                Eligibility
                                                               Whether to agree to arbitration is an important decision. It is your
                Purchases; Game Currency
                                                               decision to make and you should not rely solely on the information
                Third Party Material
                                                               provided in these terms of use, as it is not intended to contain a
                Intellectual Property
                                                               complete explanation of the consequences of arbitration. You should
                License Terms
                                                               take reasonable steps to conduct further research and to consult with
                User Content
                                                               counsel (at your cost) regarding the consequences of your decision.
                Prohibited Activities

                Privacy And Security                           OPTION TO OPT OUT. YOU MAY OPT OUT OF THIS ARBITRATION

                Section dedicated to Huuuge                    PROVISION BY FOLLOWING THE INSTRUCTIONS BELOW.
                Gameface

                                                               Procedure to Opt Out of Retroactive or Total Application of Arbitration

                                                               Provision. If you do not agree to be subject to this arbitration agreement,

                                                               you must opt out of this arbitration agreement within 30 days of entering

                                                               this agreement in the following specified manner:


                                                               By written notice via U.S. Mail, or by any available nationally recognized

                                                               delivery service (e.g., UPS, Federal Express, etc.) to Huuuge, ATTN: Legal

                                                               Department, 2300 W. Sahara Ave., Suite 800, Las Vegas, Nevada. You

                                                               must sign and date the notice, and include in it your name, address, and a

                                                               clear statement that you are opting out of this arbitration agreement.


                                                               The provisions of this Section shall constitute your and Huuuge's written

                                                               agreement to arbitrate Disputes under the Federal Arbitration Act. Any

                                                               modification to this Agreement shall be in writing and signed by you and

                                                               Huuuge. The arbitration will be administered by the American Arbitration

                                                               Association ("AAA") and conducted before a single arbitrator pursuant to

                                                               its rules.


                                                               Prior to initiating arbitration, you must first send a written notice by

                                                               certified mail to Huuuge at: Huuuge, ATTN: Legal Department, 2300 W.

                                                               Sahara Ave., Suite 800, Las Vegas, Nevada 89102. The arbitration notice

                                                               must include the following at a minimum: (a) personal and/or account




Document title: Huuuge Games - Terms of use
Capture URL: https://huuugegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture tIrmistarnp                                                                                                                            Page5of2)
                                                                                                                                               Page 5 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 11 of 36
                                                GAMES    ABOUT US       CAREERS         PUBLISHING         CONTACT                PLAYER SUPPORT



                Introduction
                                                               must include the following at a minimum: (a) personal and/or account
                Modifications To These Terms Of Us:            information sufficient enough to identify your Huuuge account, (b) a
                Governing Law and Binding                      detailed description of your claim or dispute with Huuuge, (c) the specific
                Arbitration
                                                               damages or other remedy or remedies that you are seeking. If your claim
                Eligibility
                                                               or dispute is not resolve with Huuuge within thirty days of Huuuge's
                Purchases; Game Currency
                                                               receipt of your arbitration notice that conforms with these requirements,
                Third Party Material
                                                               then you may commence arbitration according to the requirements in
                Intellectual Property
                                                               these Terms.
                License Terms

                User Content                                   Allocation of Arbitration Fees. If you assert a Dispute in an arbitration as

                                                               an individual, you will only be required to pay arbitration fees of $250 in
                Prohibited Activities
                                                               connection with any arbitration under this section, and Huuuge will bear
                Privacy And Security
                                                               all other costs charged by AAA or the arbitrator up to $5,000. You will still
                Section dedicated to Huuuge
                Gameface                                       be responsible for paying your own attorneys' fees.

                                                               You and Huuuge agree that any claims or lawsuits, regardless of form,

                                                               arising out of or related to the Huuuge's services, games, applications, or

                                                               downloads, or to these Terms of Use or Privacy Policy must BE FILED

                                                               within ONE (1) YEAR of the action, omission, event or occurrence giving

                                                               rise to the claim or suit, after which such claims will be time-barred and

                                                               prohibited, without regard to any longer period of time which may be

                                                               provided by any period of limitation or repose by law or statute. Each

                                                               party shall bear its own costs in the arbitration proceeding. If any portion

                                                               of this section is determined by a court to be inapplicable or invalid, then

                                                               the remainder shall still be given full force and effect.


                                                               Injunctive Relief. Notwithstanding anything to the contrary in this

                                                               Agreement, either party may bring suit in court seeking an injunction or

                                                               other equitable relief arising out of or relating to the infringement of a

                                                               party's or a third party's intellectual property rights.


                                                               YOU AND WE AGREE THAT ANY CAUSE OF ACTION ARISING OUT OF

                                                               OR RELATED TO THE SERVICE MUST COMMENCE WITHIN ONE (1)

                                                               YEAR AFTER THE CAUSE OF ACTION ACCRUES. OTHERWISE, SUCH

                                                               CAUSE OF ACTION IS PERMANENTLY BARRED.


                                                               This Governing Law and Binding Arbitration Clause shall survive the




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuougiagamiaszomiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                               Page6of2s)
                                                                                                                                               Page 6 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 12 of 36

     HuulIGEI                                    GAMES     ABOUT US       CAREERS         PUBLISHING          CONTACT                  PLAYER SUPPORT



                 Introduction
                                                                 This Governing Law and Binding Arbitration Clause shall survive the
                 Modifications To These Terms Of Use             termination of these Terms, the Privacy Policy and the EULA.
                 Governing Law and Binding
                 Arbitration

                 Eligibility                                     Eligibility
                 Purchases; Game Currency

                 Third Party Material                            Use of the Service is subject to your continued compliance with these

                                                                 Terms. You are only allowed to use the service if you have reached the
                 Intellectual Property
                                                                 age of "majority" where you live. By accessing or using the Service you
                 License Terms
                                                                 represent and warrant that you have reached the age of "majority" where
                 User Content
                                                                 you live and that you agree to be bound by these Terms. You undertake to
                 Prohibited Activities
                                                                 monitor your User Account to restrict use by minors, and in particular you
                 Privacy And Security
                                                                 will deny access to children under the age of 13. You accept full
                 Section dedicated to Huuuge
                 Garneface                                       responsibility for any unauthorized use of the Service by minors and you

                                                                 acknowledge that you are responsible for any use of the Service,

                                                                 including use of your credit card or other payment instrument by minors.


                                                                 Any access to or use of the Service by anyone under 13 is expressly

                                                                 prohibited.


                                                                 The Service is intended solely for your personal use. You represent and

                                                                 warrant that you will use the Service in compliance with any and all

                                                                 applicable laws and regulations. The Service is not intended for

                                                                 distribution to or use by any person or entity in any jurisdiction or country

                                                                 where such distribution or use would be contrary to law or regulation or

                                                                 which would subject HUUUGE to any registration requirement within such

                                                                 jurisdiction or country, and the use of the Service is unauthorized in any

                                                                 such jurisdiction. You agree not to access or use the Service in any such

                                                                 jurisdiction.


                                                                 Certain parts of the Service, in particular use of the Games, require a user

                                                                 account ("User Account"). When you use any of our Games, a User

                                                                 Account is automatically created based on your device IDs, or your

                                                                 Facebook account if you decide to connect your User Account with it.

                                                                 You may also be able to provide us with profile information within the

                                                                 Service. You agree not to provide inaccurate, misleading or false
                                                                 infarmation in ronnprtinn with vni it i ica of the Rprvirp and in nartini filar in



Document title: Huuuge Games -Terms
                                - Terms of
                                        of use
Capture URL: https:ithuuugegames.comiterms-of-usei
              https://huuugegames.com/terms-of-use/
Capture tIrmistarnp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
        timestamp (LTTC):                                                                                                                             Page7c129
                                                                                                                                                      Page 7 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 13 of 36
                                                GAMES    ABOUT US       CAREERS        PUBLISHING        CONTACT                   PLAYER SUPPORT



                Introduction                                   Service. You agree not to provide inaccurate, misleading or false

                Modifications To These Terms Of Us:            information in connection with your use of the Service and in particular in

                Governing Law and Binding                      connection with your User Account for the Service. If information you
                Arbitration
                                                               have provided to us subsequently becomes inaccurate, misleading or
                Eligibility
                                                               false, you will promptly notify us of such change. Please also see
                Purchases; Game Currency                       our Privacy Policy for more information about how we process your
                Third Party Material                           personal data.
                Intellectual Property
                                                               We reserve the right to require our prior or later acceptance for
                License Terms
                                                               registration. We have a right to refuse the registration for any reason.
                User Content
                                                               Registration can be limited, for example, in terms of territory.
                Prohibited Activities

                Privacy And Security                           You agree not share the User Account or any user credentials or
                Section dedicated to Huuuge                    password with any other party and not to let anyone else access your
                Gameface
                                                               User Account or do anything else that might jeopardize the security of

                                                               your User Account. You agree to notify us immediately if you suspect any

                                                               breach of security in the Service. You are solely responsible for

                                                               maintaining the confidentiality of your User Account, and accept

                                                               responsibility for all uses of the User Account, including any purchases,

                                                               whether or not authorized by you.


                                                               We reserve the right to invalidate User Accounts if we become aware that

                                                               a user is less than the required minimum age and we may request

                                                               additional information to confirm a user's age at any time. Other legal

                                                               ramifications may also apply.


                                                               We reserve the right to remove or reclaim any usernames at any time and

                                                               for any reason, including but not limited to claims by a third party that a

                                                               username violates the third party's rights.




                                                               Purchases; Game Currency

                                                               Certain features of the Service may be subject to a fee. These features

                                                               may include the possibility to purchase upgrades (such as access to

                                                               certain elements in the Service) or to purchase virtual currency to play a

                                                               Game ("Game Currency"). Applicable fees are displayed in the Service in




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszamiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                              Page8of2s)
                                                                                                                                              Page 8 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 14 of 36
                                                GAMES    ABOUT US      CAREERS         PUBLISHING        CONTACT                 PLAYER SUPPORT


                                                               certain elements in the service) or to purcnase virtual currency to play a
                Introduction
                                                               Game ("Game Currency"). Applicable fees are displayed in the Service in
                Modifications To These Terms Of Us:
                                                               connection with the respective feature of the Service. We reserve the
                Governing Law and Binding
                Arbitration                                    right to change the pricing for the goods and services offered through the

                Eligibility                                    Service, including the Game Currency, at any time.

                Purchases; Game Currency
                                                               The Game Currency or upgrades, where applicable, can be purchased for
                Third Party Material
                                                               real money or won during gameplay, but they have no cash value. Any
                Intellectual Property
                                                               Game Currency you purchase or win during gameplay is licensed to you
                License Terms                                  on a limited, personal, non-transferable, non-sublicensable and revocable
                User Content                                   basis and only for non-commercial use in the Service. Game Currency is
                Prohibited Activities                          licensed, not sold to you. Game Currency may never be redeemed for

                Privacy And Security                           actual monetary instruments, goods or other items of monetary value

                Section dedicated to Huuuge                    from HUUUGE or any other party. You agree not to sell, trade, redeem or
                Gameface
                                                               otherwise transfer Game Currency to any person or entity, including but

                                                               not limited to another user or any third party, or in any other way cash out

                                                               or exchange the Game Currency for real money or for any real goods.


                                                               The estimated pack chances for Huuuge Charms can be found here:
                                                               https://charms.himugecasino.com


                                                               You are responsible for all charges and usage on your User Account or

                                                               using your user credentials and all purchases made by you or anyone

                                                               that uses your User Account or user credentials, including applicable

                                                               taxes. You may pay using the methods available in the Service from time

                                                               to time, which may include payment via your Apple, Google or Amazon

                                                               account, or other similar accounts, and you agree to the terms and

                                                               conditions applicable to each payment method you choose, including any

                                                               additional payment processing fees which may be applicable. We are not

                                                               responsible or liable for any issues related to the services provided by the

                                                               payment provider to you in connection with the purchase.


                                                               You (i) represent that you are authorized to use the payment method you

                                                               use and that any payment information you provide is true and accurate;

                                                               and (ii) authorize us and/or the applicable payment provider to charge

                                                               you for the Service using your payment method. You must promptly

                                                               update all billing information to keep it current, complete, and accurate




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                              Pages)of2s)
                                                                                                                                              Page 9 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 15 of 36
                                                 GAMES    ABOUT US      CAREERS         PUBLISHING        CONTACT                  PLAYER SUPPORT



                                                                you for the Service using your payment method. You must promptly
                 Introduction
                                                                update all billing information to keep it current, complete, and accurate
                 Modifications To These Terms Of Use
                                                                (such as a change in billing address, credit card number, or credit card
                 Governing Law and Binding
                 Arbitration                                    expiration date), and you must promptly notify the us and the applicable

                 Eligibility                                    payment provider if your credit card is canceled, lost or stolen or if the

                 Purchases; Game Currency                       security of your payment method has otherwise become compromised.

                 Third Party Material
                                                                Provision of Game Currency and any upgrades is a service that is offered
                 Intellectual Property
                                                                to you as a part of the Service. By paying the applicable fees you
                 License Terms                                  acknowledge and agree that the provision of the Game Currency or any
                 User Content                                   upgrades commences immediately upon you subscribing to or
                 Prohibited Activities                          purchasing such service and therefore any right of withdrawal or right of

                 Privacy And Security                           cancellation or 'cooling off" period does not apply.

                 Section dedicated to Huuuge
                 Gameface                                       ANY APPLICABLE FEES AND OTHER CHARGES ARE PAYABLE IN

                                                                ADVANCE AND ARE NOT REFUNDABLE IN WHOLE OR IN PART. IN

                                                                PARTICULAR, ANY PAYMENT FOR LICENSE FOR GAME CURRENCY OR

                                                                UPGRADESIS ALWAYS FINAL AND NON-REFUNDABLE.


                                                                PLEASE NOTE THAT WE ARE NOT RESPONSIBLE FOR ANY GAME

                                                                CURRENCY THAT IS LOST, DAMAGED, DELETED OR USED

                                                                INAPPROPRIATELY, OR FOR GAME PLAY INTERRUPTIONS OR

                                                                PREMATURE GAME TERMINATION, REGARDLESS OF CAUSE, THAT

                                                                RESULT IN GAME CURRENCY BEING SPENT. WE MAY MANAGE,

                                                                REGULATE, MODIFY, CONTROL OR ELIMINATE GAME CURRENCY AT

                                                                ANY TIME IN OUR SOLE DISCRETION, WITH OR WITHOUT NOTICE. IF WE

                                                                EXERCISE SUCH RIGHTS, WE WILL HAVE NO LIABILITY TO YOU OR ANY

                                                                THIRD PARTY.


                                                                SUBJECT TO MANDATORY LEGISLATION, YOU ACKNOWLEDGE THAT

                                                                WE ARE NOT OBLIGATED TO PROVIDE ANY REFUNDS FOR ANY

                                                                REASON. YOU ACKNOWLEDGE AND AGREE THAT ALL GAME CURRENCY

                                                                WILL BE FORFEITED AND YOU WILL NOT BE ENTITLED TO RECEIVE

                                                                MONEY OR OTHER COMPENSATION FOR UNUSED GAME CURRENCY

                                                                WHEN AN ACCOUNT IS TERMINATED OR SUSPENDED FOR ANY

                                                                REASON, REGARDLESS OF WHETHER SUCH TERMINATION OR

                                                                SUSPENSION WAS VOLUNTARY OR INVOLUNTARY, OR IF WE




Document title: Huuuge Games - Terms of use
Capture URL: httpslihuougi3gami3s.comilerms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture Um:stamp                                    GMT                                                                                      Page 10of2o
                                                                                                                                                  10 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 16 of 36
                                                GAMES    ABOUT US       CAREERS        PUBLISHING         CONTACT                  PLAYER SUPPORT



                                                               REASON, REGARDLESS OF WHETHER SUCH TERMINATION OR
                Introduction
                                                               SUSPENSION WAS VOLUNTARY OR INVOLUNTARY, OR IF WE
                Modifications To These Terms Of Us:
                                                               DISCONTINUE PROVIDING THE SERVICE OR ANY PARTICULAR GAME.
                Governing Law and Binding
                Arbitration
                                                               You are solely responsible for any costs you incur to access the Service
                Eligibility
                                                               through any Internet, wireless or other communication service, such as
                Purchases; Game Currency
                                                               any fees for web browsing, messaging, and data usage on an Internet
                Third Party Material
                                                               provider's or wireless carrier's network. Check with your carrier to
                Intellectual Property
                                                               determine the fees that apply.
                License Terms

                User Content

                Prohibited Activities                          Third Party Material
                Privacy And Security
                                                               The Service contains links to websites, services and content owned
                Section dedicated to Huuuge
                Gameface                                       and/or operated by third parties, for instance third parties who may invite

                                                               you to participate in promotional offers or rewards programs or third-

                                                               party advertisers, affiliate advertising networks or payment providers.

                                                               Any separate charges or obligations that you may incur in your dealings

                                                               with these third parties are your sole responsibility. We are not

                                                               responsible for any such third-party websites, services or content and do

                                                               not have control over any materials made available therein. Our inclusion

                                                               of a link to a third-party website, services or content in the Service does

                                                               not in any way imply our endorsement, advertising, or promotion of such

                                                               websites, services or content or any materials made available therein. By

                                                               accessing a third-party website, services or content you accept that we

                                                               do not exercise any control over such websites, services or content and

                                                               have no responsibility for them. The third-party sites may collect data or

                                                               solicit personal information from you. We are not responsible for privacy

                                                               policies, or for the collection, use or disclosure of any information those

                                                               sites may collect. We encourage you to familiarize yourself with the

                                                               terms of service and privacy policy applicable to any third-party website,

                                                               services or content you may access.


                                                               We do not warrant or endorse and do not assume and will not have any

                                                               liability or responsibility to you or any other person for any third-party

                                                               products, services, materials or websites. Please note that the applicable

                                                               third party is fully responsible for all goods and services it provides to




Document title: Huuuge Games - Terms of use
Capture URL: https:ithutrugegameszomiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                             Page 11
                                                                                                                                                  11 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 17 of 36
                                                GAMES    ABOUT US       CAREERS          PUBLISHING          CONTACT                PLAYER SUPPORT



                                                               products, services, materials or websites. Please note that the applicable
                Introduction
                                                               third party is fully responsible for all goods and services it provides to
                Modifications To These Terms Of Use
                                                               you and for any and all damages, claims, liabilities and costs it may
                Governing Law and Binding
                Arbitration                                    cause you to suffer, directly or indirectly, in full or in part.

                Eligibility

                Purchases; Game Currency
                                                               Intellectual Property
                Third Party Material

                Intellectual Property                          These Terms confer only the right to use the Service, while these Terms
                License Terms                                  and the specified licenses are in effect, and they do not convey any rights
                User Content                                   of ownership in or to the Service. All right, title and interest, including

                Prohibited Activities                          without limitation any copyright, patent, trade secret or other intellectual

                Privacy And Security                           property right in the Service will remain our sole property. HUUUGE

                Section dedicated to Huuuge                    retains all right, title and interest in and to the Service and any content
                Gameface
                                                               available therein, including, but not limited to, any Games, titles, source

                                                               and object codes, Game client and server software, other computer

                                                               codes and software, User Accounts, themes, objects, characters and

                                                               character likenesses, character names and character profile information,

                                                               stories, dialogue, catch phrases, locations, artwork, animations, sounds,

                                                               musical compositions, audio-visual effects, concepts and methods of

                                                               operation, layout, text, data, files, images, graphics, the "look and feel" of

                                                               the Service, documentation, gaming history and recording of game play,

                                                               transcripts of any chat rooms, and moral rights, whether registered or

                                                               not, and all applications thereof.


                                                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THESE TERMS,

                                                               YOU ACKNOWLEDGE AND AGREE THAT YOU SHALL HAVE NO

                                                               OWNERSHIP OR OTHER PROPERTY INTEREST IN THE USER ACCOUNT,

                                                               AND YOU FURTHER ACKNOWLEDGE AND AGREE THAT ALL RIGHTS IN

                                                               AND TO THE USER ACCOUNT ARE AND SHALL FOREVER BE OWNED BY

                                                               AND INURE TO THE BENEFIT OF HUUUGE. YOU AGREE THAT YOU HAVE

                                                               NO RIGHT OR TITLE IN OR TO ANY CONTENT THAT APPEARS IN THE

                                                               SERVICE, INCLUDING WITHOUT LIMITATION THE GAME CURRENCY,

                                                               WHETHER EARNED IN A GAME OR PURCHASED FROM HUUUGE, OR

                                                               ANY OTHER ATTRIBUTES ASSOCIATED WITH A USER ACCOUNT OR

                                                               STORED ON THE SERVICE.




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszamiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                                Page 12 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 18 of 36
                                                GAMES    ABOUT US       CAREERS         PUBLISHING          CONTACT                  PLAYER SUPPORT



                Introduction                                   STORED ON THE SERVICE.
                Modifications To These Terms Of Use

                Governing Law and Binding
                Arbitration                                    License Terms
                Eligibility
                                                               Subject to your compliance with these Terms and without prejudice to
                Purchases; Game Currency
                                                               any other terms set forth in these Terms, we grant you a limited,
                Third Party Material
                                                               personal, non-exclusive, revocable, non-transferable and non-assignable /
                Intellectual Property
                                                               non-sublicensable license to access, download and use the Service on
                License Terms
                                                               any authorized device you own and control, solely for your personal, non-
                User Content
                                                               commercial entertainment use. We reserve all rights in the Service not
                Prohibited Activities
                                                               expressly granted to you in these Terms.
                Privacy And Security

                Section dedicated to Huuuge                    The Service is licensed, not sold, to you. You agree that we and our
                Gameface
                                                               licensors own all right, title and interest in and to the Service, including all

                                                               intellectual property rights therein, and that we retain ownership of the

                                                               Service even after installation on your device. You agree not to delete or

                                                               in any manner alter the copyright, trademark or other proprietary rights

                                                               notices or markings which may appear on the Service.


                                                               Except as expressly specified in these Terms, you agree not to: (a)

                                                               reproduce the Service or any part thereof in any form or by any means;

                                                               (b) copy or modify, or create derivative works of the Service or any part

                                                               thereof (including but not limited to any software that forms part of the

                                                               Service), including, without limitation, make adaptations or modifications

                                                               to the Service; (c) sell, rent, lease, distribute, transfer, license, sublicense,

                                                               lend or otherwise assign any rights to, or any part of, the Service to any

                                                               third party; (d) exploit the Service in any unauthorized way whatsoever,

                                                               including without limitation, by trespass or burdening network capacity;

                                                               (e) make the Service available to multiple users by any means, including

                                                               without limitation by uploading the Service to a file-sharing service or

                                                               other type of hosting service or by otherwise making the Service

                                                               available over a network where it could be used by multiple devices at the

                                                               same time; (f) disassemble, decompile, reverse engineer, or attempt to

                                                               derive the source code of the Service, in whole or in part, or permit or

                                                               authorize a third party to do so, except to the extent such activities are




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszamiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                                   Page 13 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 19 of 36
                                                GAMES    ABOUT US       CAREERS         PUBLISHING         CONTACT                  PLAYER SUPPORT



                Introduction                                   authorize a third party to do so, except to the extent such activities are
                Modifications To These Terms Of Us:            expressly permitted by law; (g) misrepresent the source of ownership of
                Governing Law and Binding                      the Service; (h) scrape, build databases or otherwise create permanent
                Arbitration
                                                               copies of any content derived from the Service; (i) commercially exploit
                Eligibility
                                                               the Service; (j) use the Service in any manner to harass, abuse, stalk,
                Purchases; Game Currency
                                                               threaten, defame or otherwise infringe or violate the rights of any other
                Third Party Material
                                                               party. You agree to comply with any technical restrictions in the Service
                Intellectual Property
                                                               that allow you to use the Service only in certain ways.
                License Terms

                User Content                                   We are not obligated to maintain or support the Service, to provide all or

                                                               any specific content through the Service, or to provide you with updates,
                Prohibited Activities
                                                               upgrades or services related thereto. You acknowledge that we may from
                Privacy And Security
                                                               time to time in our sole discretion issue updates or upgrades to the
                Section dedicated to Huuuge
                Gameface                                       Service, disable access to the Service for any period of time or

                                                               permanently, and automatically update or upgrade the version of the

                                                               Service that you are using on your device. You consent to such automatic

                                                               updating or upgrading on your device, and agree that these Terms will

                                                               apply to all such updates or upgrades, unless such upgrade is

                                                               accompanied by a separate license in which case the terms of that

                                                               license will govern. You acknowledge and agree that we shall have no

                                                               liability to you arising out of any unavailability of the Service.


                                                               The license to use the Service granted under these Terms remains in

                                                               effect until terminated by you or us. You may terminate the license at any

                                                               time by destroying all copies of the Service in your possession or control.

                                                               Without prejudice to any other terms set forth in these Terms, the license

                                                               will automatically terminate without notice from us if you in any way

                                                               breach any provision of these Terms. Upon termination in accordance

                                                               with these Terms for any reason, you must cease all use of the Service

                                                               and promptly delete and destroy all copies, full or partial, of the Service.

                                                               Your termination of the license for any reason shall not release you from

                                                               any liabilities or obligations set forth in these Terms which (a) have

                                                               expressly been stated as surviving any such termination or expiration, or

                                                               (b) remain to be performed, or by their nature would be intended to be

                                                               applicable following any such termination or expiration.




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                              Page 14 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 20 of 36
                                                 GAMES    ABOUT US       CAREERS        PUBLISHING         CONTACT                  PLAYER SUPPORT



                 Introduction                                   applicable following any such termination or expiration.

                 Modifications To These Terms Of Use
                                                                You represent and warrant that you will not use or otherwise transport,
                 Governing Law and Binding
                 Arbitration                                    export or re-export (directly or indirectly) the Service into any country

                 Eligibility                                    forbidden to receive the Service by any U.S. or other jurisdiction's export

                                                                or technology laws or regulations or otherwise violate such laws or
                 Purchases; Game Currency
                                                                regulations, which may be amended from time to time. In particular, you
                 Third Party Material
                                                                represent and warrant that you will not use or otherwise transport, export
                 Intellectual Property
                                                                or re-export the Service to a country that is subject to a U.S. Government
                 License Terms
                                                                embargo or to anyone on the U.S. Treasury Department's list of Specially
                 User Content
                                                                Designated Nationals or the U.S. Department of Commerce Denied
                 Prohibited Activities
                                                                Person's List or Entity List. You also represent and warrant that you are
                 Privacy And Security
                                                                not located in any such country or on any such list.
                 Section dedicated to Huuuge
                 Gameface

                                                                User Content

                                                                Responsibility For User Content


                                                                You are solely responsible for any text, communications, images, and

                                                                other data, information and content that you submit in the Service, or

                                                                transmit to other users of the Service (collectively, "User Content"). You

                                                                are responsible for complying with all laws applicable to your User

                                                                Content. You agree not to submit to the Service, or transmit to other

                                                                users of the Service, any defamatory, inaccurate, abusive, obscene,

                                                                profane, offensive, sexually oriented, threatening, harassing, racially

                                                                offensive, or illegal material, or any material that infringes or violates

                                                                another party's rights (including, but not limited to, intellectual property

                                                                rights, or rights of privacy or publicity). You will not provide inaccurate,

                                                                misleading or false information to us or to any other user of the Service.

                                                                If information provided to us, or another user of the Service,

                                                                subsequently becomes inaccurate, misleading or false, you will promptly

                                                                notify us of such change.


                                                                We may, in our sole discretion and without notice, review and delete any

                                                                User Content, but are under no obligation to do so. We have no

                                                                responsibility for the conduct of any user in the Service, including any




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture Um:stamp                                    GMT                                                                                        Page 15 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 21 of 36
                                                 GAMES     ABOUT US        CAREERS        PUBLISHING         CONTACT                 PLAYER SUPPORT



                                                                 User Content, but are under no obligation to do so. We have no
                 Introduction
                                                                 responsibility for the conduct of any user in the Service, including any
                 Modifications To These Terms Of Us:
                                                                 User Content submitted in the Service. We assume no responsibility for
                 Governing Law and Binding
                 Arbitration                                     monitoring the Service for inappropriate content or conduct. Your use of

                 Eligibility                                     the Service is at your own risk.

                 Purchases; Game Currency
                                                                 You hereby grant us the sole and exclusive, irrevocable, sub-licensable,
                 Third Party Material
                                                                 transferable, worldwide, royalty-free license to reproduce, modify, create
                 Intellectual Property
                                                                 derivative works from, publish, distribute, sell, transfer, transmit, publicly
                 License Terms
                                                                 display and use any User Content and to incorporate the same in other
                 User Content                                    works in any form, media, or technology now known or later developed.
                 Prohibited Activities
                                                                 You further hereby grant to us the unconditional, irrevocable right to use
                 Privacy And Security
                                                                 and exploit your name, likeness and any other information or material
                 Section dedicated to Huuuge
                 Gameface                                        included in any User Content and in connection with any User Content or

                                                                 your User Account, without any obligation to you. Except as prohibited by

                                                                 law, you waive any rights of attribution and/or any moral rights you may

                                                                 have in your User Content, regardless of whether your User Content is

                                                                 altered or changed in any manner.


                                                                 You acknowledge and agree that all User Content whether publicly

                                                                 posted or privately transmitted to the Service is at your sole responsibility

                                                                 and risk. We disclaim any responsibility for the backup and/or retention

                                                                 of any User Content transmitted to the Service.


                                                                 Prohibited Content


                                                                 The following types of User Content are examples of User Content that is

                                                                 prohibited in the Service:


                                                                      User Content that promotes racism, bigotry, hatred or physical harm
                                                                      of any kind against any group or individual;

                                                                 ► Harassing User Content;

                                                                 ► "Junk mail", "chain letters,' or "spam";

                                                                      User Content that promotes illegal activities or conduct that is
                                                                      abusive, threatening, obscene, defamatory or libelous; and

                                                                 ► User Content of commercial nature without authorization from us.




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegames.comiterros-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (L►TC):
Capture Um:stamp    (UTC): Thu, 26 Mar 2020 22:03:20 OMT
                                                     GMT                                                                                          Page 160(29
                                                                                                                                                       16 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 22 of 36
                                                 GAMES      ABOUT US       CAREERS         PUBLISHING            CONTACT                  PLAYER SUPPORT



                 Introduction
                                                                  ► User Content of commercial nature without authorization from us.
                 Modifications To These Terms Of Us:

                 Governing Law and Binding                        If you see any material in the Service that in your good faith belief is
                 Arbitration
                                                                  offensive, hateful, harassing or that you otherwise think is prohibited, you
                 Eligibility
                                                                  may notify us by contacting us at support@huuugegames.com. For
                 Purchases; Game Currency                         instructions on how to report intellectual property issues, please see
                 Third Party Material                             section X ("Copyright Infringement") below.
                 Intellectual Property
                                                                  User Submissions
                 License Terms

                 User Content
                                                                  You acknowledge and agree that any questions, comments, suggestions,
                 Prohibited Activities
                                                                  ideas, feedback, bug reports or other information about the Service
                 Privacy And Security                             ("Submissions') provided by you are non-confidential and shall become
                 Section dedicated to Huuuge                      our sole property and you assign all rights in these Submissions to us.
                 Gameface
                                                                  We shall own exclusive rights, including all intellectual property rights,

                                                                  and shall be entitled to the unrestricted use and dissemination of these

                                                                  Submissions for any purpose, commercial or otherwise, without

                                                                  acknowledgment or compensation to you.


                                                                  Interactions With Other Users


                                                                  You agree that all your communications within any forums or chat areas

                                                                  in the Service are public, and you have no expectation of privacy

                                                                  regarding your use of such forums or chat areas. We are not responsible

                                                                  for information that you choose to share on the forums or chat areas, or

                                                                  for the actions of other parties. We wish to remind you that you are solely

                                                                  responsible for your interactions with other users of the Service and any

                                                                  other parties with whom you interact through the Service. If you have a

                                                                  dispute with one or more users, you release us (and our officers,

                                                                  directors, agents, subsidiaries, affiliates and employees) from claims,

                                                                  demands and damages (actual and consequential) of every kind and

                                                                  nature, known and unknown, arising out of or in any way connected with

                                                                  such disputes. Without prejudice to the above, we reserve the right to

                                                                  become involved in any way with these disputes, but are in no obligation

                                                                  for doing so. You will fully cooperate with us to investigate any suspected

                                                                  unlawful, fraudulent or improper activity, including, without limitation,
                                                                  nrantinn uc arrocc in   A nu   naccsmnrrl-nrntAntarl nnrtinnc of %mit,. I Icor




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuougi3gami3s.comilerrns-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture tk                                            GMT                                                                                           Page 17 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 23 of 36
                                                GAMES    ABOUT US       CAREERS         PUBLISHING         CONTACT                  PLAYER SUPPORT



                Introduction                                   unlawful, fraudulent or improper activity, including, without limitation,
                Modifications To These Terms Of Use            granting us access to any password-protected portions of your User

                Governing Law and Binding                      Account.
                Arbitration

                Eligibility                                    Service Usage Information

                Purchases; Game Currency
                                                               You acknowledge and agree that we may use, track, store, copy,
                Third Party Material
                                                               distribute, broadcast, transmit, publicly display and perform, reproduce,
                Intellectual Property
                                                               digitally perform, modify, create derivative works of, and otherwise use
                License Terms
                                                               and commercially exploit: (i) your Game scores; (ii) your Game play
                User Content
                                                               sessions; (iii) your presence on the Service; (iv) the time that you spend
                Prohibited Activities
                                                               on or within particular portions of the Service; (v) rankings, statistics and
                Privacy And Security                           user profiles; and (vi) other Service usage information, in any media now
                Section dedicated to Huuuge                    existing or hereafter developed, and that all of the above are our sole and
                Gameface
                                                               exclusive property and may be used by us (and our affiliates, partners,

                                                               licensors and licensees and other third parties authorized by us) for any

                                                               purpose, including for commercial or promotional use. If you are deemed

                                                               to have retained, under applicable law, any right, title or interest in or to

                                                               any portion of such information or materials, you agree to and hereby do

                                                               assign solely and exclusively to us all of your right, title and interest in

                                                               and to such information or materials, without additional consideration,

                                                               under applicable patent, copyright, trade secret, trademark and other

                                                               similar laws or rights, in perpetuity. If such assignment is ineffective

                                                               under applicable law, you hereby grant us the sole and exclusive,

                                                               irrevocable, sub-licensable, transferable, worldwide, royalty-free license to

                                                               repro-duce, modify, create derivative works from, publish, distribute, sell,

                                                               transfer, transmit, publicly display, use, and practice such information or

                                                               materials, and to incorporate the same in other works in any form, media,

                                                               or technology now known or later developed. To the extent permitted by

                                                               applicable laws, you hereby waive any moral rights or rights of publicity

                                                               or privacy you may have in such information or materials.




                                                               Prohibited Activities

                                                               The list below contains examples of behaviors that are prohibited in the




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuougegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                               Page 18 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 24 of 36
                                                GAMES    ABOUT US         CAREERS         PUBLISHING      CONTACT                  PLAYER SUPPORT



                Introduction                                   The list below contains examples of behaviors that are prohibited in the
                Modifications To These Terms Of Use            Service:
                Governing Law and Binding
                Arbitration                                    ► Impersonating another person or entity;

                Eligibility
                                                                    Accessing or using the Service in an unlawful way or for any unlawful
                Purchases; Game Currency                            purpose;

                Third Party Material                                Transmission of any data, materials, content or information which is
                Intellectual Property                               libelous, defamatory, obscene, fraudulent, false or contrary to the
                                                                    ownership or intellectual property rights of any other person, or
                License Terms
                                                                    otherwise unlawful;
                User Content
                                                                    Transmission of viruses, malware, or other malicious code in the
                Prohibited Activities                               Service;
                Privacy And Security
                                                                    Modification, reverse-engineering, or other manipulation of the
                Section dedicated to Huuuge                         Service;
                Gameface
                                                                    Exploiting the Service or any part thereof for any commercial
                                                                    purposes;

                                                                    Any use of automation software programs, "loots", "macro' software
                                                               ► programs or any other software or applications which are intended to
                                                                    modify the game experience to the detriment of fair play;

                                                                    Exploiting, distributing or informing other users of any Game error or
                                                                    bug which may give an unintended advantage; and

                                                               ► Interfering with, or disrupting, the Service.

                                                                    Copyright Infringement


                                                               We respect the intellectual property rights of others. We will respond

                                                               expeditiously to claims of copyright infringement using guidelines and

                                                               procedures set forth in Section 512 of the Digital Millennium Copyright

                                                               Act of 1998 ("DMCA"). If you see any material on the Service that in your

                                                               good faith belief may infringe someone's copyright, you may notify us by

                                                               e-mailing us at support@huuugegames.com and by inserting "Copyright"

                                                               in the subject line. In order for it to be effective, your notice, also known

                                                               as a takedown notice, must include the following information: (i) the

                                                               identity of the original copyrighted work that you claim is infringed or - if

                                                               your notice covers multiple copyrighted works - you may provide a

                                                               representative list of the copyrighted works that you claim have been

                                                               infringed; (ii) a sufficiently detailed description of the content on the




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                               Page 19 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 25 of 36
                                                GAMES    ABOUT US       CAREERS        PUBLISHING         CONTACT                  PLAYER SUPPORT



                                                               representative list of the copyrighted works that you claim have been
                Introduction
                                                               infringed; (ii) a sufficiently detailed description of the content on the
                Modifications To These Terms Of Us:
                                                               Service that you claim infringes the copyrighted work; (iii) your contact
                Governing Law and Binding
                Arbitration                                    information, including your full name, mailing address, telephone number,

                Eligibility                                    and email address, if available; (iv) a statement that you believe in good

                Purchases; Game Currency                       faith that the use of the allegedly infringing content on the Service is not

                                                               authorized by the copyright owner, its agent, or the law; and (v) this
                Third Party Material
                                                               statement: "I swear, under penalty of perjury, that the information in this
                Intellectual Property
                                                               notification and complaint is accurate and that I am the copyright owner,
                License Terms
                                                               or am authorized to act on behalf of the copyright owner of an exclusive
                User Content
                                                               right that is infringed"; and (vi) a physical or electronic signature of the
                Prohibited Activities
                                                               copyright holder or a person authorized to act on their behalf.
                Privacy And Security

                Section dedicated to Huuuge                    Moreover, if you believe your work was erroneously removed due to an
                Gameface
                                                               incorrect claim of copyright ownership, you may provide us a written

                                                               counter notice. When we receive your counter notice, we may in, our

                                                               discretion, reinstate the material in question in not less than 10 nor more

                                                               than 14 days after we receive the counter notice unless we first receive

                                                               notice from the original complaining party who filed the infringement

                                                               notice that they have filed a legal action to restrain the allegedly

                                                               infringing activity. To provide a counter notice to us, you may email us at

                                                               support@huuugegames.com. Please note that if you provide a counter

                                                               notice, in accordance with the terms of the DMCA, the counter notice will

                                                               be given to the original complaining party that filed the infringement

                                                               notice. To be effective, a counter notice must contain substantially all of

                                                               the following information: (i) identification of the material that has been

                                                               removed or to which access has been disabled in the Service and the

                                                               location at which the material appeared before it was removed or access

                                                               to it was disabled; (ii)your name, address, telephone number and, if

                                                               available, email address; (iii)include both of the following statements in

                                                               the body of the Notice: "I hereby state under penalty of perjury that I have

                                                               a good faith belief that the material was removed or disabled as a result

                                                               of mistake or misidentification of the material to be removed or

                                                               disabled."; and "I hereby state that I consent to the jurisdiction of the

                                                               Federal District Court for the judicial district in which my address is

                                                               located or, if my address is outside of the United States, for any judicial




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszamiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                              Page 20 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 26 of 36

     HuulIGE                                     GAMES    ABOUT US        CAREERS        PUBLISHING        CONTACT                   PLAYER SUPPORT


                                                                Federal mulct Uourt for me judicial district in wnicn my address is
                 Introduction
                                                                located or, if my address is outside of the United States, for any judicial
                 Modifications To These Terms Of Us:
                                                                district in which HUUUGE may be found, and I will accept service of
                 Governing Law and Binding
                 Arbitration                                    process from the complaining party who notified HUUUGE of the alleged

                 Eligibility                                    infringement or an agent of such person."; and (iv) provide your full legal

                                                                name and your electronic or physical signature.
                 Purchases; Game Currency

                 Third Party Material

                 Intellectual Property
                                                                Privacy And Security
                 License Terms

                 User Content                                   Your privacy and the protection of personal data about you are very

                 Prohibited Activities                          important to us. For a detailed description of how we collect and use

                                                                personal data about you, please see our Privacy Policy
                 Privacy And Security
                                                                http://www.huuugegames.com/terms-of-use and familiarize yourself
                 Section dedicated to Huuuge
                 Gameface                                       with the choices you can make about the way in which we collect and

                                                                use personal data about you. By using the Service, you consent and

                                                                agree to the collection and use of certain information about you and your

                                                                use of the Service in accordance with our Privacy Policy

                                                                http://www.huuugegames.com/terms-of-use and applicable laws and

                                                                regulations related to personal data.


                                                                The Service may include social media functionalities and/or plug-ins that

                                                                enable you to share certain content (such as scores or communications)

                                                                with other people. Please be careful when sharing content that includes

                                                                personal data generally in the Service and in particular with other users

                                                                of the Service.


                                                                In addition to what is stated in the Privacy Policy, you agree to:


                                                                ► Respect the privacy of other users;

                                                                     Not engage in unauthorized collection of users' content or
                                                                     information, and/or not otherwise access the Service by automated
                                                                     means (including, but not limited to, so-called bots or scrapers)
                                                                     without an authorization from us;

                                                                     Not reveal any personal data related to another individual, including,
                                                                     but not limited to, a person's address, phone number, e-mail address,
                                                                     photograph, credit card number or any information that may
                                                                     otherwise be used to track, contact or impersonate another individual;




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuougegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture tirnestarnp                                 GMT                                                                                        Page 21 of 29
                                 Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 27 of 36

     HuulIGE                                      GAMES      ABOUT US        CAREERS       PUBLISHING         CONTACT                 PLAYER SUPPORT



                                                                        photograph, credit card number or any information that may
                  Introduction
                                                                        otherwise be used to track, contact or impersonate another individual;
                  Modifications To These Terms Of Use
                                                                        Not utilize a username that is the name of another person and
                  Governing Law and Binding
                                                                        intending to impersonate that person; and
                  Arbitration

                  Eligibility                                           Not provide any false personal data to us or create any User Account
                                                                        for anyone other than yourself without such person's permission.
                  Purchases; Game Currency

                  Third Party Material

                  Intellectual Property                            Section dedicated to Huuuge Gameface
                  License Terms
                                                                   Huuuge Gameface Specific Disclosure
                  User Content

                  Prohibited Activities

                  Privacy And Security

                  Section dedicated to Huuuge                      Huuuge Gameface is a social gaming platform, designed to enable you to
                  Gameface
                                                                   interact in shared worlds, share your gameplay videos and participate in

                                                                   gameplay challenges. It is made possible by letting you upload videos on

                                                                   the platform's watch feed, where all users can see, follow and comment

                                                                   on them.


                                                                   In order to take part in the Huuuge Gameface experience you need to

                                                                   install the application and create an account in it. You can also your use

                                                                   (a) your Player account, or (b) such other third-party accounts that we

                                                                   support, as selected by you on the Platform account creation screen. You

                                                                   agree that you will not disclose your account password to anyone and

                                                                   you will notify us immediately of any unauthorized use of your account.


                                                                   By downloading, installing, accessing and using (i.e. creating an

                                                                   account), you acknowledge that the Platform constitutes part of the

                                                                   Service in the meaning given in the Introduction of these Terms of Use

                                                                   and so is the subject of all of it. Therefore by downloading, installing,

                                                                   accessing or using the Platform you confirm that you have read and

                                                                   understood the Terms of Use in whole (I--tp://huuugegames.com/terms-

                                                                   of-use). Terms of Use, including this section, create binding contract

                                                                   between you and HUUUGE whereas we give you access to the Platform

                                                                   and opportunity to appear in the main feed among our best players and

                                                                   you give us access to your device's camera and content you create while

                                                                   using the Platform.



Document tree:
           title: Huuuge Games -- Terms of
                                         of use
                                            use
Capture URL: httprithuuugegames.comitems-of-usei
                https://huuugegames.com/terms-of-use/
        timestamp (JTC):
Capture tenestamp     (UTC): Thu.    Mar 2020 22:0220
                             Thu, 26 mar      22:03:20 GMT                                                                                       Page 22 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 28 of 36

     HuulIGE                                     GAMES    ABOUT US          CAREERS      PUBLISHING        CONTACT                 PLAYER SUPPORT



                 Introduction                                   you give us access to your devices camera and content you create while

                 Modifications To These Terms Of Us:            using the Platform.

                 Governing Law and Binding
                 Arbitration                                    Image Publication

                 Eligibility
                                                                The Platform operates based on videos uploaded by users. You
                 Purchases; Game Currency
                                                                participate in Huuuge Gameface by uploading videos while you are
                 Third Party Material
                                                                playing our games. In that manner you make your personal image public
                 Intellectual Property
                                                                for us and every other user of the Platform. Therefore, we need your
                 License Terms                                  consent:
                 User Content
                                                                     to make your image and voice public and use it on the Platform's
                 Prohibited Activities
                                                                     feed. Your image is the subject of copyright and we cannot use it
                 Privacy And Security                                without your permission. By accepting these Terms of Use, you agree
                 Section dedicated to Huuuge                         on making it public for the Platform users. By doing so you are not
                 Gameface                                       ► limited within your rights. We, however, need your permission to have
                                                                     the right to use your image to be able to provide you our services
                                                                     ("Licence".) We use the Licence only to provide and improve services
                                                                     of the Platform. Licence permits us inter alia to store, copy, reproduce,
                                                                     distribute and make public your image for other users;

                                                                     to process your personal data you may give us by creating your
                                                                     account.


                                                                These consents are conditions for your access to and use of the

                                                                Platform. Take note that if you publish an image of any other person,

                                                                then you must obtain their consent to do so, lack of which should be your

                                                                responsibility. It is not important whether or not you publish such image

                                                                intently.


                                                                You agree that you are solely responsible (to us and to others) for the

                                                                activity that occurs under your account.


                                                                You may also choose to share your videos, that include Huuuge

                                                                Gameface, on sites or platforms hosted by third parties ("Third Party

                                                                Platforms"). These Third Party Platforms may have their own terms and

                                                                conditions of use and your use of these Third Party Platforms will be

                                                                governed by and subject to such terms and conditions. You understand

                                                                and agree that HUUUGE does not endorse and is not responsible or liable

                                                                for the behavior, features, or content of any Third Party Platforms or for




Document title: Huuuge Games - Terms of use
Capture URL: httpslihuougi3gami3s.comilerms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture Um:stamp                                    GMT                                                                                          Page 23 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 29 of 36
                                                GAMES    ABOUT US       CAREERS         PUBLISHING       CONTACT                 PLAYER SUPPORT



                Introduction
                                                               for the behavior, features, or content of any Third Party Platforms or for
                Modifications To These Terms Of Us:
                                                               any transaction you may enter into with the provider of any such Third
                Governing Law and Binding                      Party Platforms, nor does HUUUGE warrant the compatibility or
                Arbitration
                                                               continuing compatibility of the Third Party Platforms with the Huuuge
                Eligibility
                                                               Gameface.
                Purchases; Game Currency

                Third Party Material

                Intellectual Property
                                                               Content Filtering
                License Terms

                User Content
                                                               You agree that in conjunction with your use of the Platform you will not
                Prohibited Activities                          make available any unlawful, racist, misleading or otherwise
                Privacy And Security                           inappropriate content.
                Section dedicated to Huuuge
                Gameface                                       Further, you agree that in conjunction with your use of the Platform, you

                                                               will maintain safe and appropriate contact with other players and other

                                                               people in the real world. You will not harass threaten or otherwise violate

                                                               the legal rights of others.


                                                               To guarantee the lawfulness and safety of the Platform we reserve the

                                                               right to filter and delete uploaded videos, if we deem it inappropriate in

                                                               any way, at any time.




                                                               Content Deletion


                                                               If you no longer want to share some of your content on the Platform, and

                                                               would like it deleted, we take care of this for you. Please contact us via
                                                               support@huuugegames.com and we will provide you with further

                                                               assistance and guide you through the process. Once you choose to

                                                               delete your content you will not be able to retrieve it. We can also delete

                                                               any video at anytime on our sole discretion.




                                                               NO WARRANTY


Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                             Page 24 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 30 of 36
                                                GAMES    ABOUT US     CAREERS      PUBLISHING     CONTACT               PLAYER SUPPORT




                Introduction
                                                               NO WARRANTY
                Modifications To These Terms Of Use

                Governing Law and Binding                      YOUR ACCESS TO AND USE OF THE SERVICE IS AT YOUR OWN RISK.
                Arbitration
                                                               YOU UNDERSTAND AND AGREE THAT THE SERVICE IS PROVIDED TO
                Eligibility
                                                               YOU ON AN "AS IS" AND "AS AVAILABLE" BASIS. WE MAKE NO
                Purchases; Game Currency
                                                               WARRANTY AND DISCLAIM ALL RESPONSIBILITY AND LIABILITY FOR
                Third Party Material
                                                               THE COMPLETENESS, ACCURACY, AVAILABILITY, TIMELINESS,
                Intellectual Property
                                                               SECURITY OR RELIABILITY OF THE SERVICE OR ANY CONTENT
                License Terms                                  THEREON. WE WILL NOT BE RESPONSIBLE OR LIABLE FOR ANY HARM
                User Content                                   TO YOUR COMPUTER SYSTEM, LOSS OF DATA, OR OTHER HARM THAT
                Prohibited Activities                          RESULTS FROM YOUR ACCESS TO OR USE OF THE SERVICE.

                Privacy And Security                           MOREOVER, YOU AGREE THAT WE DO NOT HAVE RESPONSIBILITY OR

                Section dedicated to Huuuge                    LIABILITY FOR THE DELETION OF, OR THE FAILURE TO STORE OR TO
                Gameface
                                                               TRANSMIT, ANY MATERIAL OR CONTENT AND OTHER

                                                               COMMUNICATIONS MAINTAINED IN THE SERVICE. WE MAKE NO

                                                               WARRANTY THAT THE SERVICE WILL MEET YOUR REQUIREMENTS OR

                                                               BE AVAILABLE ON AN UNINTERRUPTED, SECURE, OR ERROR-FREE

                                                               BASIS. NO ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN,

                                                               OBTAINED FROM THE SERVICE OR OUR REPRESENTATIVES, WILL

                                                               CREATE ANY WARRANTY NOT EXPRESSLY MADE HEREIN.




                                                               LIMITATION OF LIABILITY

                                                               TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, WE AND

                                                               OUR SUBSIDIARIES, AFFILIATES, OFFICERS, EMPLOYEES, AGENTS,

                                                               PARTNERS AND LICENSORS WILL NOT BE LIABLE FOR ANY DIRECT,

                                                               INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE

                                                               DAMAGES, INCLUDING WITHOUT LIMITATION, PERSONAL INJURY OR

                                                               PROPERTY DAMAGE, LOSS OF DATA, LOSS OF USE, LOSS OF

                                                               ANTICIPATED SAVINGS, ACCRUED BUT WASTED EXPENDITURE, COST

                                                               OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, LOSS OF

                                                               GOOD-WILL, OR OTHER INTANGIBLE LOSSES, RESULTING FROM (i)

                                                               YOUR ACCESS TO OR USE OF OR INABILITY TO ACCESS OR USE THE

                                                               SERVICE; (ii) ANY CONDUCT OR CONTENT OF ANY THIRD PARTY ON

                                                               THE SERVICE. INCLUDING WITHOUT LIMITATION ANY CONTENT.



Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usei
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture tIrmstamp                                                                                                                 Page 25 of 29
                               Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 31 of 36
                                                GAMES    ABOUT US      CAREERS        PUBLISHING        CONTACT                 PLAYER SUPPORT



                Introduction                                   SERVICE; (ii) ANY CONDUCT OR CONTENT OF ANY THIRD PARTY ON

                Modifications To These Terms Of Us:            THE SERVICE, INCLUDING WITHOUT LIMITATION ANY CONTENT,

                Governing Law and Binding                      PRODUCTS OR SERVICES PROVIDED BY ANY ADVERTISERS, AFFILIATE
                Arbitration
                                                               ADVERTISING NETWORKS, REWARDS PROGRAM OPERATORS OR
                Eligibility
                                                               PAYMENT PROVIDERS WE MAY COOPERATE WITH OR ANY OTHER
                Purchases; Game Currency                       USERS OF THE SERVICE; (iii) ANY CONTENT AND/OR INFORMATION
                Third Party Material                           OBTAINED FROM THE SERVICE OR RELIANCE UPON THE SERVICE OR
                Intellectual Property                          ANY PART THEREOF; AND (iv) UNAUTHORIZED ACCESS, USE OR

                License Terms                                  ALTERATION OF ANY MATERIAL OR CONTENT, WHETHER BASED ON

                User Content                                   WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE) OR ANY

                Prohibited Activities                          OTHER LEGAL THEORY, WHETHER OR NOT WE KNEW OF OR OUGHT TO

                                                               HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. IN SOME
                Privacy And Security
                                                               JURISDICTIONS THE APPLICABLE LAW MAY NOT ALLOW THE
                Section dedicated to Huuuge
                Gameface                                       LIMITATION OR EXCLUSION OF LIABILITY OR INCIDENTAL OR

                                                               CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR

                                                               EXCLUSION MAY NOT APPLY TO YOU. THE FOREGOING LIMITATION OF

                                                               LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED BY LAW

                                                               IN THE APPLICABLE JURISDICTION. NOTHING IN THESE TERMS

                                                               REMOVES OR SUPERSEDES YOUR RIGHTS AS A CONSUMER BASED ON

                                                               MANDATORY PROVISIONS OF LAW.


                                                               PLEASE BE REMINDED THAT WE ARE NOT UNDER ANY

                                                               CIRCUMSTANCES LIABLE FOR ANY DAMAGES, CLAIMS, LIABILITIES OR

                                                               COSTS THAT YOU MAY INCUR OR SUFFER IN CONNECTION WITH ANY

                                                               CONTENT, PRODUCTS OR SERVICES OFFERED BY ANY THIRD PARTIES

                                                               WE COOPERATE WITH. YOU WAIVE AND RELEASE HUUUGE AND ITS

                                                               SUBSIDIARIES, AFFILIATES, PARTNERS, OFFICERS, DIRECTORS,

                                                               EMPLOYEES AND AGENTS FROM ANY LIABILITIES ARISING FROM OR

                                                               RELATED TO ANY ACT OR OMISSION OF SUCH THIRD PARTIES IN

                                                               CONNECTION WITH YOUR USE OF THE SERVICE.




                                                               Indemnity

                                                               You agree to indemnify and hold HUUUGE (and our subsidiaries,

                                                               affiliates, partners, officers, directors, employees and agents) harmless




Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegameszomiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
Capture Um:stamp                                                                                                                           Page 26 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 32 of 36
                                                 GAMES    ABOUT US        CAREERS              PUBLISHING                 CONTACT                         PLAYER SUPPORT


                                                                11,0.11    1Al Issv,ttossity   uss.   1V1,11   'VV   ....eV.— VU111,1   JULJ,11,11.1.411,0,


                 Introduction
                                                                affiliates, partners, officers, directors, employees and agents) harmless
                 Modifications To These Terms Of Us:
                                                                from any claim or demand, including attorneys' fees, made by any third
                 Governing Law and Binding
                                                                party due to or arising out of your use of or access to the Service, your
                 Arbitration
                                                                breach of these Terms, or your violation of any law or the rights of a third
                 Eligibility
                                                                party. Nothing in these Terms shall be deemed to exclude or limit your
                 Purchases; Game Currency
                                                                liability in respect of any indemnity given by you under these Terms
                 Third Party Material

                 Intellectual Property

                 License Terms                                  Entire Agreement
                 User Content
                                                                These Terms, any applicable additional terms included in the Service, and
                 Prohibited Activities
                                                                any documents expressly incorporated by reference herein (including
                 Privacy And Security
                                                                HUUUGE Privacy Policy), contain the entire understanding of you and
                 Section dedicated to Huuuge
                 Gameface                                       HUUUGE, and supersede all prior understandings of the parties hereto

                                                                relating to the subject matter hereof.




                                                                Waiver And Severability

                                                                Our failure to exercise any rights under these Terms shall not constitute

                                                                or be deemed a waiver or forfeiture of such rights or a waiver or

                                                                forfeiture of such rights in the future. In the event that any provision of

                                                                these Terms is held to be invalid or unenforceable by a court or tribunal

                                                                of competent jurisdiction for any reason, the remaining provisions of

                                                                these Terms will remain in full force and effect. If any portion of the

                                                                Governing Law and Binding Arbitration clause is deemed unenforceable

                                                                then the rest of the Governing Law and Binding Arbitration clause

                                                                remains enforceable.




                                                                Assignment

                                                                We may assign or delegate these Terms and/or our Privacy Policy, in

                                                                whole or in part, to any person or entity at any time with or without your

                                                                consent. You may not assign or delegate any rights or obligations under

                                                                these Terms without our prior written consent, and any unauthorised
                                                                assinnment and deleaation by von is ineffective



Document title: Huuuge Games - Terms of use
Capture URL: https:hhuuugegames.comiterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture tIrnestarnp                                 GMT                                                                                                             Page 27 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 33 of 36
                                                 GAMES    ABOUT US      CAREERS         PUBLISHING        CONTACT                 PLAYER SUPPORT



                 Introduction                                   these Terms without our prior written consent, and any unauthorised

                 Modifications To These Terms Of Us:            assignment and delegation by you is ineffective.

                 Governing Law and Binding
                 Arbitration

                 Eligibility                                    Suspension Of User Account; Termination
                 Purchases; Game Currency
                                                                We reserve the right to discontinue offering the Service or any part
                 Third Party Material
                                                                thereof (such as any particular Game) or to suspend, remove, modify or
                 Intellectual Property
                                                                disable access to the Service at any time in our sole discretion and
                 License Terms
                                                                without notice. Notwithstanding anything contained in these Terms to
                 User Content
                                                                the contrary, we may also, in our sole discretion, terminate or suspend
                 Prohibited Activities
                                                                your access to the Service and/or your User Account at any time. In no
                 Privacy And Security                           event will we be liable for the removal of or disabling of access to the
                 Section dedicated to Huuuge                    Service or any part thereof. We may also impose limits on the use of or
                 Gameface
                                                                access to the Service, in any case and without notice or liability. Upon

                                                                termination of the Service or a part thereof, your license to use the

                                                                Service or a part thereof will be automatically terminated. In such event,

                                                                HUUUGE shall not be obligated to provide refunds or other compensation

                                                                to users in connection with such discontinuation. Following termination,

                                                                all such terms that by their nature may survive termination of these

                                                                Terms shall be deemed to survive such termination.


                                                                WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY

                                                                OTHER REMEDIES AVAILABLE TO US, WE MAY LIMIT, SUSPEND,

                                                                TERMINATE, MODIFY, OR DELETE YOUR USER ACCOUNT AND/OR

                                                                ACCESS TO THE SERVICE IF YOU ARE, OR WE IN OUR SOLE DISCRETION

                                                                SUSPECT THAT YOU ARE, FAILING TO COMPLY WITH ANY OF THE

                                                                TERMS AND CONDITIONS INCLUDED IN THESE TERMS OR WITH ANY

                                                                LAWS OR REGULATIONS, OR IN ANY OTHER WAY HAVE USED THE

                                                                SERVICE UNLAWFULLY OR IMPROPERLY OR ACTED INCONSISTENTLY

                                                                WITH THE LETTER OR SPIRIT OF THESE TERMS OR ANY HUUUGE

                                                                POLICIES. YOU CAN LOSE YOUR USER NAME AND GAMER PROFILE AS

                                                                A RESULT OF SUCH TERMINATION OR SUSPENSION, AS WELL AS ANY

                                                                GAME CURRENCY. PLEASE NOTE THAT HUUUGE IS UNDER NO

                                                                OBLIGATION TO COMPENSATE YOU FOR ANY SUCH LOSSES.


                                                                IAM                       Tr) TCDAAIAIATC A KIV I ICcP   Arrnu IAIT THAT



Document title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegames.comtterms-of-usel
              https://huuugegames.com/terms-of-use/
        timestamp (UTC): Thu, 26 Mar 2020 22:03:20 OMT
Capture tk                                          GMT                                                                                      Page 28 of 29
                                Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 34 of 36
                                                  GAMES    ABOUT US      CAREERS        PUBLISHING        CONTACT                 PLAYER SUPPORT


                                                                 au sucn terms mat oy mew nature may survive termination or mese
                 Introduction
                                                                 Terms shall be deemed to survive such termination.
                 Modifications To These Terms Of Us:

                 Governing Law and Binding                       WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY
                 Arbitration
                                                                 OTHER REMEDIES AVAILABLE TO US, WE MAY LIMIT, SUSPEND,
                 Eligibility
                                                                 TERMINATE, MODIFY, OR DELETE YOUR USER ACCOUNT AND/OR
                 Purchases; Game Currency
                                                                 ACCESS TO THE SERVICE IF YOU ARE, OR WE IN OUR SOLE DISCRETION
                 Third Party Material
                                                                 SUSPECT THAT YOU ARE, FAILING TO COMPLY WITH ANY OF THE
                 Intellectual Property
                                                                 TERMS AND CONDITIONS INCLUDED IN THESE TERMS OR WITH ANY
                 License Terms                                   LAWS OR REGULATIONS, OR IN ANY OTHER WAY HAVE USED THE
                 User Content                                    SERVICE UNLAWFULLY OR IMPROPERLY OR ACTED INCONSISTENTLY
                 Prohibited Activities                           WITH THE LETTER OR SPIRIT OF THESE TERMS OR ANY HUUUGE

                 Privacy And Security                            POLICIES. YOU CAN LOSE YOUR USER NAME AND GAMER PROFILE AS

                 Section dedicated to Huuuge                     A RESULT OF SUCH TERMINATION OR SUSPENSION, AS WELL AS ANY
                 Gameface
                                                                 GAME CURRENCY. PLEASE NOTE THAT HUUUGE IS UNDER NO

                                                                 OBLIGATION TO COMPENSATE YOU FOR ANY SUCH LOSSES.


                                                                 WE RESERVE THE RIGHT TO TERMINATE ANY USER ACCOUNT THAT

                                                                 HAS BEEN INACTIVE FOR 180 DAYS.




                                                                 Contact

                                                                 The Service is operated and provided by HUUUGE, Inc. and its affiliates If

                                                                 you have any questions about these Terms, please contact us at

                                                                 support@huuugegames.com or by mailing us at HUUUGE, Inc., 2600 El

                                                                 Camino Real Suite 601 Palo Alto, California 94306, USA.




                f         0        tr        in        @                                  Terms of use    Privacy Policy   EULA     GDPR




                © 2019 Huuuge Games




Document tRle:
           title: Huuuge Games - Terms of use
Capture URL: https:ithuuugegames.comiterms-of-usel
                https://huuugegames.com/terms-of-use/
Capture Um  :stamp (UTC): Thu, 26 Mar 2020 22:03:20 GMT
        timestamp                                                                                                                             Page 29 of 29
Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 35 of 36
                                                            Case 3:18-cv-05276-RBL Document 79 Filed 03/30/20 Page 36 of 36




     -R   i4AB14 B                     ToTMEM   55.1614.3




                                                                            s s

I—                                                                                                                                                                                                                                                               1
I              _
               .   I   I   b   •
                                   I     '11       •        .   BI.   er
                                                                           I,   I.       •                "     ' •"•              •       a   •        •       •        •           •   I.               •        Vie       e       V       •   •       •   •
                                                                                                                                                                                                                                                                 II
I
          impute ans waiving t e rig t to participate in any c ass action awsuit or of er representative proceesing. :y c is ing t e sutton
          below or continuing to access the game, you agree to these Terms of Use. However, you may opt out of the Governing Law and
I         :i si : • of r. is •r•vi is sy - .i i : w i -       s i - • - uuu:- wi i    I •.y • . -4 i :            erms • use.      i • . -ou                                                                                                                     I
I         • . - 4, - ' 5- •' -4 'i 1 " -             .  . ..     .       5  1. ' 1 '   6 1  . 9 i 1-   _    - -    11 1"   " MI  9     -   9                                                                                                                     I

          should contact an attorney.
                                                                                                                                                                                                                                                                 I
I          e- - ,                  -                        ' • •- - - .• • _• . . • •. ...
                                                                                          • . ..
                                                                                               -  • . • • • _• .- • . - - • . ._ .• . • . ._ .                                                                                                                   I
I                                                                                                                                                                                                                                                                I
           asino.  us awsui asser s c aims unser "as in: on aw, incusin:             e -ecovery o v oney os a        ams in: • c an•        e
          Consumer Protection Act. The lawsuit seeks to recover the money allegedly lost while playing Huuuge Casino. Huuuge denies the
                                                                                                                •-
I                                                                                    -       .1   .   5   T -        6 a I   • T       1           _•       0       T'       •   •            •   •   "       11                 6       6   " "II   .       .
                                                                                                                                                                                                                                                                 I
I          • lin . Th- insivi• .11 n.m- 8 •I.in iff in hi I.w i i r- ire -n - s 9 . srn-  . h- I.w firm Es -I en P whs m. • -                                                                                                                                    I
          contacted at 800-347-5750. If you accept the Terms of Use and do not opt out of the Governing Law and Binding Arbitration
          orovision, ou cannot larticieate in this lawsuit, even if a class is certified.
I                                                                                                                                                                                                                                                                I
I                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                         •



                                                                mileirA=ffsmin=mn'ukvAiMeimizi
